COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      In re David Patrick Daniel

Appellate case number:    01-16-00953-CV

Trial court:              308th District Court of Harris County

Date motion filed:        April 21, 2016

Party filing motion:      Relator

       It is ordered that relator’s motion for reconsideration en banc is denied.


Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court

En Banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Lloyd.

Date: July 18, 2017